DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 04/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign document with cite no. 8 and Non-patent literature documents with cite nos. 1, 3-5 and 12 are listed in the IDS but legible copies have not been provided.
Applicant has provided copies of foreign documents WO2020/182456A1 (22 pages), WO2017/055289A1 (13 pages) and CN102643165A (12 pages) on 01/13/2022 but these documents have not been listed in IDS 01/13/2022.

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus claims 1-19 filed on 09/24/2020 are currently pending and are under examination.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
The claims broadly recite “at least one raw material”, “a tracer precursor” and “a chemical product” (which encompass a large number of compounds) in the model predictive control method for operating a continuous, unmodulated, sequential multi-catalytic reaction process whereas the instant specification discloses that the raw material comprises carbohydrate ([0073]), that the tracer precursor is a ketone of 3 to 10 carbons ([0081]) and that the product is at least one of ethylene glycol and propylene glycol ([0073]).  Furthermore, prior art references Lehoux (Lehoux, R R. et al. Patent application publication number US2016/0186072A1) and Mesbah (Mesbah, A. et al. “Model Predictive Control of an Integrated Continuous Pharmaceutical Manufacturing Pilot Plant” Org. Process Res. Dev. 2017, 21, 844-854; cited in IDS 04/14/2021) teach a model predictive control method for sequential multi-catalytic reaction process. For example, Lehoux teaches sequential reactions where methane containing biogas is reformed in the presence of a catalyst in a first reformer to generate hydrogen gas and carbon monoxide gas, which are then combined in a mixer with the hydrogen containing biogas into a syngas and the syngas is reacted with a catalyst in a second reformer, a Fischer-Tropsch (FT) reactor, to produce the hydrocarbon. Additionally, Mesbah teaches the following sequential reactions where compound 1 is reacted with amine 2 in the presence of catalyst 3 to produce intermediate 4 followed by the acid-catalyzed removal of the Boc protecting group from 4 to obtain 5

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, the raw materials and products of Lehoux and Mesbah have not been described in the instant specification. This is indicative that the instant specification has failed to disclose any additional species of “at least one raw material”, “a tracer precursor” and “a chemical product” and has not described the model predictive control method for operating sequential multi-catalytic reactions using the claimed genus of “at least one raw material” and “a tracer precursor” and forming the claimed genus “chemical product” .
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible raw materials, tracer precursors and chemical products. Thus, Applicants have failed to demonstrate possession of any raw materials, tracer precursors and chemical products in the model predictive control method.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such raw materials, tracer precursors and chemical products. Hence, the analysis above demonstrates that Applicants have not described the broadly recited raw materials, tracer precursors and chemical products in the model predictive control method. As such, the skilled artisan could not predict that Applicant possessed any additional species of raw materials, tracer precursors and chemical products (other than carbohydrate as the raw material, a ketone of 3 to 10 carbons as the tracer precursor and at least one of ethylene glycol and propylene glycol as the product) in the model predictive control method.
Thus it is concluded that the written description requirement is not satisfied.


Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation that starts with “(B) adjusting, as necessary to meet a desired process objective, at least one of: (I) the absolute amount of catalytically active species…” renders the claim vague and indefinite because the limitation appears that it is limiting element (a), however, element (a) is not drawn to adjusting step but element (b) is. Hence, it is unclear whether Applicant’s intention for the aforementioned limitation is to limit element (a) or element (b).
	Claims 2-10 are also rendered indefinite for depending on claim 1.
Claim 9 recites the limitations " 1,2-butane diol", “itol”,  “hydroxyacetone” and “tracer”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 is rendered indefinite for depending on claim 9.
Claim 18 recites the limitations " 1,2-butane diol", “itol”,  “hydroxyacetone” and “tracer”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 is rendered indefinite for depending on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lehoux (Lehoux, R R. et al. Patent application publication number US2016/0186072A1) in view of Schwengber (Schwengber, C. A. et al. “Methane dry reforming using Ni/Al2O3 catalysts: Evaluation of the effects of temperature, space velocity and reaction time” Journal of Environmental Chemical Engineering 4 (2016) 3688–3695) and Iglesia (Iglesia, E. “Design, synthesis, and use of cobalt-based Fischer-Trospch synthesis catalysts” Applied Catalysis A: General 161 (1997) 59-78).
Regarding claims 1 and 4, Lehoux teaches in Fig. 7A and paragraphs [0182]-[0214] a model predictive control method for operating a continuous, unmodulated, sequential, multi-catalytic reaction process wherein each catalyst is subject to changes in performance in the course of the process, the catalytic reaction process comprising:
continuously conducting dry reforming of methane containing biogas (raw material) in the presence of a catalyst in a first reformer under a temperature and a pressure to generate syngas comprising hydrogen gas and carbon monoxide gas (intermediate) followed by reacting the syngas with a catalyst in a second reformer, a Fischer-Tropsch (FT) reactor, under a temperature and a pressure to produce the hydrocarbons and withdrawing hydrocarbons, wherein the control method comprises:
(a) inputting predetermined process parameters comprising the rate and concentration of methane into a model predictive control apparatus 600 having a control model (Fig. 7C), the conversion efficiency of the raw material to the chemical product and (II), and the concentration of CO and hydrogen (intermediate) ([0203]-[0215)); and
(b) adjusting the rate and concentration of feed of raw material in step (i) and the conversion efficiency of the raw material to the chemical product and (II) the concentration of the intermediate ([0203]-[0215]).
	Regarding claims 5-6, the claims are not given patentable weight as they appear to further limit the adjusting method of element (B)(I) which is recited in claim 1 as alternative method to (B)(II). Adjusting method (B)(II) is taught by Lehoux as set forth above. 
	Lehoux fails to teach conducting the first reforming process and the second reforming method by maintaining the reformers under catalytic conversion conditions, wherein the conditions include the residence time and concentration of each catalyst.
	The deficiencies are cured by Schwengber and Iglesia.
	Schwengber teaches catalytic methane reforming to CO and hydrogen using 300 g of Ni/Al2O3 and reaction time of 4 h up to 10 h .
	Iglesia teaches a catalytic Fischer-Tropsch process using different concentrations of cobalt based catalyst and residence time to convert CO and hydrogen to hydrocarbons.
	Accordingly, a skilled artisan would have been motivated to use the residence times and catalyst concentrations of Schwengber and Iglesia in the process of Lehoux with a reasonable expectation of success in reforming methane to CO and hydrogen, in converting CO and hydrogen to hydrocarbons and in conducting model predictive control method of the two sequential catalytic steps.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a model predictive control method as in claim 1 in view of Lehoux, Schwengber and Iglesia.

Allowable Subject Matter
	The subject matter of claims 2-3 and 7-19 is free of prior art. The closest prior art references are set forth above.
	Regarding claims 2 and 8-19, the first dry reformer in Lehoux is conducted in vapor phase but the reference fails to teach or suggest that the first reformer is in liquid medium.
	Regarding claim 3, the above closest prior art references teach that the two reforming reactions are conducted in the presence of heterogeneous catalyst.
	Regarding claim 7, Lehoux teaches that the two reforming processes are conducted in two different reformers but fail to teach or suggest that the processes can be conducted in a single pot.

Conclusion
	Claims 1-19 are rejected and no claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622